DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/570,482 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 10/11/2021, responding to the Office action mailed on 08/25/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 2, 5-18, and 20-22.

Allowable Subject Matter           
Claims 1, 2, 5-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Matsunaga (US 2013/0056801), Hu (US 2011/0220973), and Hao (US 2010/0032729), disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose “a dielectric layer covering the first interface while exposing a portion of the gate region and a portion of the first source/drain region, wherein the dielectric layer has a width in a range from 0.5 µm to 5 µm”.
a gate forming a first interface with the first source/drain region; an isolation region surrounding the gate; a second source/drain region surrounding the isolation region; a channel region under the isolation region and connecting the first source/drain region to the second source/drain region; and a first dielectric layer extending across the first interface between the gate and the first source/drain region”.
Regarding claim 17, the prior art of record does not disclose “a gate contact electrically connected to the gate, wherein the gate contact further contacts a top surface of the STI region”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Nelson Garces/
Primary Examiner, Art Unit 2814